DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1 recite limitations – “A photography system where a positioning device that measures the current location, an image pick-up device that photographs a target, and a control device that controls the image pick-up device are equipped in a moving body, wherein the control device repeats photography a number of times by controlling the image pick-up device on the basis of the installation location of the target that has been set in advance, the current location that has been measured by the positioning device, and the moving speed of the moving body, carries out an image recognition process on each of a plurality of images outputted from the image 

The claimed limitations appear to be directed at controlling image capture device to capture images of target based on its installed and current location and select good quality image that included target for further examination. The term –“the installation location of the target”, is not recited previously in the claims, therefore there is lack of antecedent basis issues for this limitation. Further, “the current location” is not recited previously, therefore, there is also lack of antecedent basis issues for this limitation. The term “the moving speed” also is not recited previously and therefore there is lack of antecedent basis issues for this limitation. 

Furthermore, image pick up device is controlled on the basis of position previously measured by installation location and current location. However, it is not clearly defined the recited claims if the current location is of the target itself or the moving body or both. Further, an appropriate image that includes a target is selected for further examination if appropriate. Therefore, it is not clear what deems to make an image appropriate for further examination such as qualities including resolution, texture, shapes, pattern etc. 

Therefore, Examiner suggests amending claims in order to explicitly and specifically define the above discussed features and limitations in order to render the claims definite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyuki et al.  (JP2000-101913A, as provided) in view of Fang et al. (A point cloud-vision hybrid approach for 3D location tracking of mobile construction assets." 33rd International Symposium on Automation and Robotics in Construction (ISARC 2016). Proceedings of the International Symposium on Automation and Robotics in Construction. Vol. 33. 2016). 


Regarding Claim 1, 
Katsuyuki discloses A photography system where a positioning device that measures the current location, an image pick-up device that photographs a target, and a control device that controls the image pick-up device are equipped in a moving body, (Katsuyuki, discloses a plurality of video image data photographed by changing a speed by the same route and a photographing speed of the video image data and a position of viewpoint of target, image capture camera and controlling images using speed adjustment is disclosed)

the moving speed of the moving body, carries out an image recognition process on each of a plurality of images outputted from the image pick-up device, and selects an image that shows the target and is appropriate for examination.  (Katsuyuki, Claim 1, discloses plurality of video image data photographed by changing a speed by the same route and a photographing speed of the video image data and a photographing viewpoint position of each image frame; A speed adjusting means for inputting a moving speed of a specified viewpoint specified for a photographing route of the video image data ; A frame selecting means for selecting an image frame showing a scene matching the position of the designated viewpoint and the moving speed from the plurality of video image data stored in the storage means based on the position of the designated viewpoint designated for the photographing path of the video image data and the moving speed of the specified viewpoint inputted by the speed adjusting means; A space representation device according to a plurality of video images, comprising: an image selection is performed after plurality of images are obtained of target object)

Katsuyuki does not explicitly disclose wherein the control device repeats photography a number of times by controlling the image pick-up device on the basis of the installation location of the target that has been set in advance, the current location that has been measured by the positioning device. 

Fang discloses wherein the control device repeats photography a number of times by controlling the image pick-up device on the basis of the installation location of the target that has been set in advance, the current location that has been measured by the positioning device (Fang, 2.3, Alternative Monitoring Method, discloses many vision-based tracking methods are based on the assumption of using the images captured by cameras at fixed and known locations. This is convenient since many construction sites are equipped with surveillance camera systems. However, construction sites are usually very congested, which makes it impossible for static cameras to constantly maintain a clear line-of-sight to the objects to be tracked without the occlusions from structure elements, equipment, and materials present on the site. Recent development of Unmanned Aerial Vehicles (UAV) offers a low-cost alternative for construction monitoring applications such as bridge and road assessment, earthwork surveying, and tracking object at fixed position and moving position are captured for safety inspections)

Katsuyuki and Fang are directed to safety inspection of structures using image processing captured in moving body. Katsuyuki discloses the claimed invention except for the target installation position and current position. Fang discloses tracking object at fixed position and moving position captured. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Katsuyuki by obtaining fixed and current positions to process plurality of images captured at specific points for obtaining quality images without obstructions as taught by Fang in order to improve for safety inspections of physical structures. 

Regarding Claim 5, 
The combination of Katsuyuki and Fang further discloses wherein the image pick-up device photographs the target in a plurality of directions, and 15the control device groups the respective images of the target that have been taken in the plurality of directions.  (Fang, 3., Point cloud-vision hybrid approach, discloses the first step involves collecting aerial images of a construction site from a UAV at multiple viewpoints. The construction site images are highly-overlapping and encircle the site in order to cover the full 3D structure of construction-related entities. Next, the 3D point 

Regarding Claim 7, 
The combination of Katsuyuki and Fang further discloses wherein the image pick-up device photographs the target in a plurality of directions, and the control device groups the respective images of the target that have been taken in the plurality of directions.  (Fang, 3.,Point cloud-vision hybrid approach, discloses the first step involves collecting aerial images of a construction site from a UAV at multiple viewpoints. The construction site images are highly-overlapping and encircle the site in order to cover the full 3D structure of construction-related entities. Next, the 3D point cloud of the construction site (see Figure 2a) is generated based on the image data using a Structure from Motion (SfM) algorithm adopted. This algorithm detects common features across each camera frames using Scale Invariant Feature Transform (SIFT). The process works by finding point correspondences between images and solving for point .


Allowable Subject Matter
Claims 2, 4, 6 and 8 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
Claims 2, 4, 6 and 8: Claim 2 recites limitations – “wherein the control device utilizes a learning model that has been generated in advance through deep learning by using an image where the distortion of the target is small, an image where the target is close to the center, an image where the target is not partially shown, and an image where the target is only slightly obstructed as correct training data in order to sample an image 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210073953 A1 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Pinalben Patel/Examiner, Art Unit 2661